DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the extension part” in line 3, which is unclear as the claim establishes “two extension parts” in line 2, and thus it is not clear which extension part is being referred to. For examining purposes the claim will be examined under its merits.  
Claim 5 recites “the circular-arc end faces” in line 4, which is unclear as only one circular-arc end face has been previously established. For examining purposes the claim will be examined under its merits.  
Claim 6 is rejected due to its dependency on claim 4. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (U.S. Patent Publication No. 2013/0277019A1, “Numata”) in view of Lu et al. (Chinese Patent Publication CN103851836A, “Lu”)

Regarding claim 1, Numata discloses a falling film evaporator, characterized in that the falling film evaporator (figs 1-7) comprises: 
a housing (10), the housing having an accommodating cavity; 
a heat exchange tube (31), the length direction of the heat exchange tube being the same as the length direction of the housing (fig 4); 
a perforated plate (22), the perforated plate  being arranged above the heat exchange tube (fig 5), and the perforated plate being provided with multiple distribution holes (22a); 
a spray tube (21), the spray tube being arranged above the perforated plate (fig 5), the spray tube having multiple spray ports (21a) the spray ports being distributed at intervals in the 
a liquid entry tube (11), the liquid entry tube being in fluid communication with the spray tube (fig 5), such that the refrigerant flowing through the liquid entry tub can flow into the spray tube; 
wherein the heat exchange tube, the perforated plate and the spray tube are all arranged in the accommodating cavity (fig 4).
However, Numata does not explicitly disclose wherein the length direction of the spray tube is substantially perpendicular to the length direction of the housing. Lu, however, discloses a falling film evaporator (fig 1) wherein the length direction of the spray tube (3) is substantially perpendicular to the length direction of the heat transfer tubes (11). when there are a finite number of identified, predictable solutions, i.e. having the spray tube perpendicular or parallel to the heat transfer tube, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. providing an efficiency distribution of refrigerant, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Numata, by trying to provide the length of the spray perpendicular to the heat transfer tube and thus perpendicular to the length of the housing, since choosing from a finite number of identified, predictable solutions, with a 

	Regarding claim 2, the combination of Numata and Lu discloses all previous claim limitations. Numata further discloses wherein the length direction of the perforated plate (22) is the same as the length direction of the housing (10), and the spray port (21a) is configured such that after the refrigerant has been sprayed toward the perforated plate, the refrigerant can flow in the length direction of the perforated plate (fig 5).

	Regarding claim 10, the combination of Numata and Lu discloses all previous claim limitations. Numata further discloses the falling film evaporator further comprises a cover plate (50), the cover plate being arranged at an upper part of the spray tube (21), and two side edges of the cover plate extend toward the perforated plate (22) and are indirectly connected to two side edges of the perforated plate (at least via the housing) in a sealed fashion (sealed fashion in that it blocks vapor upwards).

6.	Claims 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata and Lu as applied to claim 1 above, and further in view of Hu et al. (Chinese Patent Publication CN105783347A, “Hu”).

Regarding claim 3, the combination of Numata and Lu discloses all previous claim limitations. However, Numata does not explicitly disclose the bottom of the spray tube has a circular-arc end face, the circular-arc end face protruding in the direction of the perforated plate, 

    PNG
    media_image1.png
    502
    580
    media_image1.png
    Greyscale

Regarding claim 4, the combination of Numata and Lu discloses all previous claim limitations. However, Numata does not explicitly disclose the spray tube has two extension parts extending in the length direction of the housing, an end of the extension part comprises an outwardly protruding circular-arc end face, the spray port is in the form of a strip, and at least a 


    PNG
    media_image2.png
    502
    859
    media_image2.png
    Greyscale


Regarding claim 5, the combination of Numata, Lu, and Hu discloses all previous claim limitations. Numata, as modified, further discloses a cross section of the spray tube (fig 2b, Hu) has a flattened oval shape, the two extension parts (see annotated fig 2b, Hu) are located at left and right ends of the spray tube respectively, the spray port (204) is in the form of a strip, and the spray port (204) extends toward the circular-arc end faces (see annotated fig 2b below) at the left and right ends of the spray tube (see annotated fig 2 below) respectively from the bottom of the spray tube.


    PNG
    media_image3.png
    502
    699
    media_image3.png
    Greyscale



7.	Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata and Lu as applied to claim 1 above, and further in view of De Larminat et al. (U.S. Patent Publication No. 2010/0242533, “De Larminat”).

Regarding claim 4, the combination of Numata and Lu discloses all previous claim limitations. However, they do note explicitly disclose the spray tube has two extension parts extending in the length direction of the housing, an end of the extension part comprises an outwardly protruding circular-arc end face, the spray port is in the form of a strip, and at least a part of the spray port is arranged on the circular-arc end face. De Larminat, however, discloses a falling film evaporator wherein the spray tube (248, 246, figs 20) has two extension parts (248, 246), an end of the extension part (248) comprises an outwardly protruding circular-arc end face (see annotated fig 20), the spray port (between 246 and 246) is in the form of a strip, and at least a part of the spray port is arranged on the circular-arc end face (fig 20). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Numata, as modified, to provide the spray tube configuration of De Larminat in order to optimize the refrigerant distribution. This would result in the extension portions extending in the length direction of the housing.

    PNG
    media_image4.png
    407
    436
    media_image4.png
    Greyscale

Regarding claim 6, the combination of Numata, Lu, and De Larminat discloses all previous claim limitations. Numata, as modified, further discloses a cross section of the spray tube (248, 246, fig 20, De Larminat) has an inverted-"Y" shape (see annotated fig 20 below, De Larminat), the two extension parts (246, 248, De Larminat) are separately located at the bottom of the spray tube and extend obliquely downward, the spray port (between 246 and 248) is in the form of a strip, and at least a part of the spray port is arranged on the circular-arc end face (see annotated fig 20 below).


    PNG
    media_image5.png
    407
    436
    media_image5.png
    Greyscale

8.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numata and Lu as applied to claim 1 above, and further in view of Hartfield et al. (U.S. Patent No. 5,588,596, “Hartfield”).

Regarding claim 7, the combination of Numata and Lu discloses all previous claim limitations. However, they do not explicitly disclose multiple said spray tubes are arranged in the falling film evaporator, and top ends of the multiple spray tubes are in communication with each other, so that the multiple spray tubes are in fluid communication with each other. Hartfield, however, discloses a falling film evaporator with multiple spray tubes (55, 62) that are arranged in the falling film evaporator, and top ends of the multiple spray tubes (55, 62) are in communication with each other (such as shown in figure 7), so that the multiple spray tubes are in fluid communication with each other. It would have been obvious to a person of ordinary skill 

Regarding claim 8, the combination of Numata, Lu, and Hartfield discloses all previous claim limitations. Numata, as modified, further discloses the number of the spray tubes (55, 62, Hartfield) is an even number, and the multiple spray tubes are distributed symmetrically relative to the liquid entry tube (such as taught by Hartfield, relative to entry tube 48).

Regarding claim 9, the combination of Numata and Lu discloses all previous claim limitations. However, they do not explicitly disclose the falling film evaporator further comprises a liquid entry box, the liquid entry box being arranged between the liquid entry tube and the spray tube, such that the liquid entry tube and the spray tube can be in fluid communication with each other by means of the liquid entry box. Hartfield, however, discloses a falling film evaporator comprising a liquid entry box (35), the liquid entry box being arranged between the liquid entry tube (48) and the spray tube (55), such that the liquid entry tube and the spray tube can be in fluid communication with each other by means of the liquid entry box (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Numata, as modified, to provide the liquid entry box of Hartfield in order to remove vapor from the refrigerant before spraying, thus improving the efficiency of the system. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763